Exhibit 10.20
     Executive Incentive Plan
     On May 12, 2010, the Compensation Committee of the Board of Directors (the
“Committee”) of American Superconductor Corporation (the “Company”), as well as
the Board of Directors of the Company, approved an executive incentive plan for
the Company’s fiscal year ending March 31, 2011 (“fiscal 2010”). Participants in
the plan include the Company’s Chief Executive Officer and all other executive
officers. The Committee is responsible for determining the payout under the plan
to each executive officer except the Chief Executive Officer. The Board of
Directors of the Company determines the payout under the plan for the Chief
Executive Officer, taking into account the recommendation received from the
Committee.
     Pursuant to the plan, the Committee designated for each executive officer a
target cash incentive amount, expressed as a percentage of the officer’s base
salary. In establishing these targets, the Committee took into account for each
officer the level of total compensation including base salary, cash incentive
and equity paid by similar companies for comparable positions based on market
data compiled by our outside compensation consultant Pearl Meyer & Partners.
     The amount of the incentive award actually paid to each executive officer
may be less than or greater than the executive’s target cash incentive, with the
amount capped at 156% of the target incentive. For each executive officer, other
than Mr. Collett, individual incentive awards will be determined following the
end of fiscal 2010 based on the following factors and their corresponding
weightings:

  •   the Company’s net income (loss) before amortization of acquisition-related
intangibles, restructuring and impairments, stock-based compensation expense,
other unusual charges and any tax effects related to these items for fiscal 2010
as compared to the target established by the Committee — 40%     •   the
executive’s achievement of individual, measurable objectives during fiscal 2010
as determined by the Committee for all executives with the exception of the
Chief Executive Officer, who is evaluated by the Board of Directors — 40%     •
  the executive’s overall contribution during fiscal 2010 towards the
achievement of the Company’s financial and non-financial objectives (subjective
performance measure) — 20%

     Mr. Collett’s incentive award will be determined using the same foregoing
factors, but their corresponding weightings shall be 40%, 20% and 40%,
respectively.
     The following table sets forth each current executive officer’s target cash
incentive for fiscal 2010.

                              Target Incentive as % of     Executive Officer  
Title   Base Salary   Target Incentive
Gregory J. Yurek
  Chairman of the Board and Chief Executive Officer     75 %   $ 450,000  
 
                   
Daniel P. McGahn
  President and Chief Operating Officer     65 %   $ 214,500  
 
                   
Charles W. Stankiewicz
  Executive Vice President and General Manager, AMSC Power Systems     50 %   $
160,500  
 
                   
David A. Henry
  Senior Vice President, Chief Financial Officer, Treasurer and Secretary     50
%   $ 147,500  
 
                   
John R. Collett
  Senior Vice President and Chief Strategy Officer     50 %   $ 125,000  
 
                   
Angelo R. Santamaria
  Senior Vice President, Global Manufacturing Operations     50 %   $ 120,000  
 
                   
Timothy D. Poor
  Senior Vice President, Global Sales and Business Development     50 %   $
120,000  
 
                   
Susan J. DiCecco
  Vice President, Corporate Administration     50 %   $ 112,500  

